IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JESUS CAPRILES,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-4298

THE SCHOOL DISTRICT of
LEE COUNTY and JOHNS
EASTERN COMPANY-
MAITLAND,

      Appellees.


_____________________________/

Opinion filed May 11, 2017.

An appeal from an order of Judge of Compensation Claims.
Jack A. Weiss, Judge.

Date of Accident: April 27, 2015.

Mark L. Zientz of the Law Offices of Mark L. Zientz, P.A., Miami, for Appellant.

Kimberly J. Fernandes of the Law Firm of Kelley Kronenberg, P.A., Tallahassee,
for Appellees.




PER CURIAM.

      AFFIRMED.

WETHERELL, OSTERHAUS, and M.K. THOMAS, JJ., CONCUR.